             Case 4:19-cv-03620 Document 31 Filed on 02/02/21 in TXSD Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION
        Twana Ahmed, Individually and on         §
        Behalf of all Others Similarly Situated, §
                                                 §
                                                 §
                       Plaintiffs,               §
        v.                                       §
                                                 §
                                                 §     CIVIL ACTION NO. 4:19-cv-03620
                                                 §            Collective Action
        USAPD, LLC., D/B/A USA Patrol            §
        Division, and Isam Samara                §
                                                 §
                       Defendants                §
                                                 §
                                                 §



        SECOND JOINT MOTION TO CONTINUE AND FOR EXTENSION OF DEADLINES

              TWANA AHMED, et al., and USAPD, LLC., et al., (hereinafter “Parties”), by and

       through their undersigned counsel, herby file their second motion to continue and extend pre-trial

       deadlines and state as follows:

       1.      The Parties filed their first Motion to Continue on September 25, 2020 (Doc. 27). The

Motion was filed and granted as the Parties were awaiting the Court’s ruling on Plaintiffs’ Motion for

Conditional Certification (Doc. 20). Pursuant to the Court’s Order on September 28, 2020 (Doc. 28),

the following deadlines remain in place:

                      Discovery deadline:                                           3/1/2021
                      Motions deadline:                                             04/20/2021
                      Joint Pretrial Order
                      (Defendants’ final version due to Plaintiff):                 07/12/2021
                      Joint Pretrial Order
                      (Plaintiff filing deadline and Motions in Limine deadline):   07/06/2021
                      Docket Call:                                                  07/16/2021 at 1:30pm
                      Trial:                                                        07/19/2021 at 9:00am




       SECOND JOINT MOTION TO CONTINUE AND FOR EXTENSION OF DEADLINES                              Page 1
      Case 4:19-cv-03620 Document 31 Filed on 02/02/21 in TXSD Page 2 of 3




       2.      The Parties are still waiting for a ruling on plaintiffs’ motion for conditional

certification. The Parties have engaged in minimal discovery in anticipation of the conditional

certification ruling. The resolution of said motion will substantially affect the course of litigation

and the parties do not want to run up legal fees and costs without knowing how many plaintiffs

will be involved in this case.

       3.      In light of the foregoing, the Parties propose to extend all the pretrial deadlines

and continue the trial as follows:

       a.      Discovery deadline: 4 months after the court rules on plaintiffs’ motion for

               conditional certification;

       b.      Motions deadline:        6 months after the court rules on plaintiffs’ motion for

               conditional certification;

       c.      Joint Pretrial Order (Defendants’ final version due to Plaintiff): 10 months after

               the court rules on plaintiffs’ motion for conditional certification;

       d.      Joint Pretrial Order (Plaintiff filing deadline and Motions in Limine deadline): 10

               months and one week after the court rules on plaintiffs’ motion for conditional

               certification;

       e.      Docket Call: 11 months after the court rules on plaintiffs’ motion for conditional

               certification;

       f.      Trial:            11 months and 1 week after the court rules on plaintiffs’ motion for

               conditional certification.

       4.      This motion is made in good faith and is not sought for delay, but so that justice

may be done.




JOINT MOTION TO CONTINUE AND FOR EXTENSION OF DEADLINES                                        Page 2
      Case 4:19-cv-03620 Document 31 Filed on 02/02/21 in TXSD Page 3 of 3




                                            PRAYER

       For the foregoing reasons, the Plaintiffs and the Defendants respectfully move that this

Court continue the various settings as discussed above; and for all other relief, at law or in

equity, to which the parties may be entitled.

                                                Respectfully submitted,

                                                       /s/ Amanda C. Hernandez
                                                       Amanda C. Hernandez
                                                       State Bar No. 24064411
                                                       Southern District No. 1531045
                                                       5100 Westheimer, Suite 200
                                                       Houston, TX 77056
                                                       Tel: 713-588-4359
                                                       Fax: 281-572-5370
                                                       Email: amanda@ahfirm.com
                                                       ATTORNEY FOR PLAINTIFFS


                                                       /s/ Alphonsus O. Ezeoke
                                                       Alphonsus O. Ezeoke
                                                       Texas Bar No. 24025356
                                                       11806 Wilcrest Drive, Suite 222
                                                       Houston, Texas 77031
                                                       Federal Admission No. 27052
                                                       Tel. (281) 499-0505
                                                       Fax. (713) 490-3440
                                                       Email: ezeoke@gmail.com
                                                       ATTORNEY FOR DEFENDANTS




JOINT MOTION TO CONTINUE AND FOR EXTENSION OF DEADLINES                                  Page 3
